


116 HR 8167 IH: Coronavirus Testing Capacity Expansion Act
U.S. House of Representatives
2020-09-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8167
IN THE HOUSE OF REPRESENTATIVES

September 4, 2020
Mr. Crist introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To amend the Paycheck Protection Program and Health Care Enhancement Act to expand the appropriations under the Public Health and Social Services Emergency Fund to include the scale up of testing by veterinary and biotechnology company laboratories, and for other purposes.

 
1.Short titleThis Act may be cited as the Coronavirus Testing Capacity Expansion Act. 2.Expansion of appropriations and establishment of direct reimbursement program (a)Expansion of appropriations under the Public Health and Social Services Emergency FundThe second paragraph of Department of Health and Human Services—Office of the Secretary—Public Health and Social Services Emergency Fund of title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139) is amended by striking and hospital laboratories each place it appears and inserting hospital, veterinary, and biotechnology company laboratories. 
(b)Direct reimbursement program for certain COVID–19 items and services 
(1)In generalNotwithstanding any other provision of law, during the specified period, the Secretary of Health and Human Services (in this subsection, referred to as the Secretary) shall carry out a program that reimburses an eligible entity that furnishes an eligible item or service. (2)Use of fundsIn addition to the purposes specified in the second paragraph of Department of Health and Human Services—Office of the Secretary—Public Health and Social Services Emergency Fund of title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139), an eligible entity may use funds to hire and train staff (including administrative staff or individuals who conduct testing for COVID–19). 
(3)Claims for reimbursement 
(A)ClaimsAn eligible entity may only submit to the Secretary a claim for reimbursement of an eligible item or service furnished by such entity. (B)ReimbursementUpon receipt of a valid claim for reimbursement described in subparagraph (A), the Secretary shall reimburse an eligible entity an amount for an eligible item or service (as determined by the Secretary). 
(4)Prohibition of cost-sharingAn eligible entity may not impose any cost-sharing for an eligible item or service.  (c)DefinitionsIn this Act: 
(1)Eligible entityThe term eligible entity means— (A)any laboratory that has not submitted a claim for reimbursement for an eligible item or service before the date of the enactment of this Act; and 
(B)any laboratory that is not a subsidiary of a laboratory that has submitted a claim for reimbursement for an eligible item or service before the date of the enactment of this Act. (2)Eligible item or serviceThe term eligible item or service is an item or service that is specified under title I of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139). 
(3)Specified periodThe term specified period means the period— (A)beginning on the first day of the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)); and 
(B)ending on the date that is the later of the— (i)the last day of the emergency period; or 
(ii)the day on which funds appropriated under the second paragraph of Department of Health and Human Services—Office of the Secretary—Public Health and Social Services Emergency Fund of title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139) are available.   